            Case 5:21-cv-00116-R Document 1 Filed 02/17/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

SYSCO OKLAHOMA, LLC

              Plaintiff,

       v.                                       Case No.      CIV-21-116-R
MICHIGAN CONFERENCE OF
TEAMSTERS WELFARE FUND,

              Defendant.


          COMPLAINT FOR EQUITABLE RESTITUTION OF OVERPAYMENT
                  OF BENEFIT PLAN CONTRIBUTIONS

       Plaintiff Sysco Oklahoma, LLC (“Sysco Oklahoma”) hereby files this Complaint

for Equitable Restitution of Overpayment of Benefit Plan Contributions and alleges the

following against Defendant Michigan Conference of Teamsters Welfare Fund (“the

Fund”).

       1.     In this Complaint, based on federal common law of equitable restitution,

Plaintiff demands judgment in its favor that it is entitled to a refund of overpayment of

benefit plan contributions to the Fund (“Over-Contribution”) as a result of mistake of fact

as permitted under the Employee Retirement Income Security Act of 1974, 29 U.S.C.

§ 1001, et seq. (“ERISA”), and specifically § 403 (c)(2)(A)(ii) of that Act, codified at 29

U.S.C. § 1103(c)(2)(A)(ii).

                           JURISDICTION AND STANDING

       2.     This Court has diversity jurisdiction under 28 U.S.C. § 1332 as the parties

are diverse from one another and the amount in controversy exceeds $75,000.00 in this



                                            1
            Case 5:21-cv-00116-R Document 1 Filed 02/17/21 Page 2 of 9




action based on federal common law of equitable restitution of mistaken payments for

refund of benefit plan contributions paid by Plaintiff as a result of mistake of fact. In

addition, this Court has federal question jurisdiction under 28 U.S.C. § 1331 as the matter

is governed by federal common law. BAC Local Union 15 Welfare Fund v. McGill

Restoration, Inc., 2016 WL 6905721, *2, fn. 13 (D. Kan. 2016), citing Provident Life &

Acc. Ins. Co. v. Waller, 906 F.2d 985, 989 (4th Cir. 1990) (holding that ERISA actions

governed by federal common law “arise under” federal law pursuant to § 1331).

                                         VENUE

       3.     Venue is appropriate under 28 U.S.C. § 1391(b)(2) in the United States

District Court for the Western District of Oklahoma as “a substantial part of the events or

omissions giving rise to the claim occurred” in this District. Plaintiff’s principal place of

business, and the place where the loss occurred as a result of the Defendant’s failure to

refund the overpayment of contributions, is within this District.

                                     THE PARTIES

       4.     Sysco Oklahoma is a Delaware limited liability company with its principal

place of business in Norman, Oklahoma. While Sysco Oklahoma is incorporated in

Delaware, the Over-Contribution solely relates to benefits that directly impact employees

in Oklahoma. Sysco Oklahoma markets and distributes food products. The Company

offers its services to restaurants, healthcare and educational facilities, lodging

establishments, and other customers.




                                             2
            Case 5:21-cv-00116-R Document 1 Filed 02/17/21 Page 3 of 9




       5.      Defendant Fund is a multiemployer employee benefit plan regulated by

ERISA, and the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c)(5) with

its principal place of business located in Detroit, Michigan.

                                  PERTINENT FACTS

       6.      Sysco Oklahoma is a party to that certain Participation Agreement entered

into on or about March 12, 2016 (the “Participation Agreement”) by and between Sysco

Oklahoma and Teamsters Local Union No. 886 (the “Local Union”).              Under that

Participation Agreement, Sysco Oklahoma was required to make contributions to the

Michigan Conference of Teamsters Welfare Fund for “employees represented by the Local

Union and employed by the Employer.” See Participation Agreement attached hereto as

Exhibit “1.”

       7.      On January 19, 2020, Sysco Oklahoma lawfully withdrew recognition from

the Local Union. Following a dispute regarding the withdrawal involving NLRB charges,

the parties reached a settlement memorialized in a settlement agreement and release of

claims between Sysco Oklahoma and the Local Union dated June 30, 2020, confirming

that the Company’s withdrawal of recognition effective January 19, 2020, was lawful. See

Settlement Agreement attached hereto as Exhibit “2.” Further, the NLRB, through letter

dated July 20, 2020, confirmed the withdrawal of recognition.             See NLRB’s

correspondence attached as Exhibit “3.”

       8.      On or about February 1, 2020, and March 1, 2020, Sysco Oklahoma remitted

contributions to the Trust Fund totaling $304,510.78, with respect to Sysco Oklahoma




                                             3
            Case 5:21-cv-00116-R Document 1 Filed 02/17/21 Page 4 of 9




employees who were no longer represented by the Local Union. See attached composite

Exhibit “4.”

      9.       Due to the withdrawal of recognition of the Local Union effective January

19, 2020, Sysco Oklahoma notified the Fund by letter dated January 23, 2020, that its

obligation to make contributions to the Fund under the Participation agreement had ceased.

See attached Exhibit “5.”

      10.      Further, as the enclosed settlement agreement and release and related NLRB

correspondence confirm, the employees to whom the Over-Contribution relates were not

represented by the Local Union after January 19, 2020, and therefore Sysco Oklahoma had

no legal obligation to make that Over-Contribution to the Trust Fund.

      11.      Because there was no legal obligation to make that contribution, the Over-

Contribution paid to the Trust Fund referenced above is refundable to Sysco Oklahoma

under the mistake of fact doctrine for which refund is allowable under Section

403(c)(2)(A)(ii) of ERISA.”

      12.      In addition, the Over-Contribution was a “bona fide erroneous payment or

overpayment of contributions” within the meaning of Article VIII, Section 5 of the Trust

Fund’s Agreement and Declaration of Trust as revised through November 6, 2014 (the

“Trust Agreement”). See Trust Agreement attached hereto as Exhibit “6.”

      13.      On July 29, 2020, Sysco Oklahoma made a written demand to the Fund for

return of the Over-Contribution pursuant to the terms of the Trust Agreement and ERISA

Section 403(c). See attached Exhibit “7.”




                                            4
             Case 5:21-cv-00116-R Document 1 Filed 02/17/21 Page 5 of 9




       14.     In an e-mail to Lorne Dauenhauer, counsel for Sysco Oklahoma, dated

August 17, 2020, Richard Burker, the Trust Fund’s Executive Director, responded to Sysco

Oklahoma’s July 29, 2020 letter stating simply that “no refund will be made” because

Sysco Oklahoma “has no legal basis for a refund of contributions paid for the month of

March 2020” without citations to authority for his statement. See attached Exhibit “8.”

       15.     Sysco Oklahoma counsel again wrote to the Fund on February 10, 2021

demanding refund of the Over-Contributions. See attached Exhibit “9.” To date, the Fund

has not responded to Sysco Oklahoma’s February 10, 2021 letter.

       16.     The retention of the Over-Contribution by the Fund is arbitrary and

capricious because retention of these funds is neither necessary for the financial soundness

of the Fund nor justified by any other compelling reason expressed by the Fund.

       17.     This suit for return of contributions paid to the Funds based on mistake is

timely as it was brought within six (6) months of Sysco Oklahoma’s delivery of its demand

letter requesting return of overpaid contributions if the limitation for bringing this action is

governed by ERISA §403(c)(2)(A)(ii).

                                          COUNT I
CLAIM FOR EQUITABLE RESTITUTION UNDER FEDERAL COMMON LAW
    FOR REFUND OF CONTRIBUTIONS PAID BY MISTAKE OF FACT

       18.     Sysco Oklahoma incorporates by reference, as if they were fully set forth

below, paragraphs 1 through 17 stated above.

       19.     Section 403(c) of ERISA provides, in pertinent part:

       (1) Except as provided in paragraph (2)...the assets of a plan shall never inure
       to the benefit of any employer and shall be held for the exclusive purposes



                                               5
             Case 5:21-cv-00116-R Document 1 Filed 02/17/21 Page 6 of 9




       of providing benefits to participants in the plan and their beneficiaries and
       defraying reasonable expenses of administering the plan.

       (2)(A) In the case of a contribution...

       (ii) made by an employer to a multiemployer plan by a mistake of fact or
       law...paragraph (1) shall not prohibit the return of such contribution or
       payment to the employer within 6 months after the plan administrator
       determines that the contribution was made by such mistake.

       20.     Sysco Oklahoma brings this action against the Fund under federal common

law for equitable restitution of the Over-Contribution based on a mistake of fact, and has

requested refund of such overpayment (as permitted ERISA §403(c)(2)(A)(ii), 29 U.S.C.

§1103(c)(2)(A)(ii) for refund of overpayment of contributions), to no avail.

       21.     Federal common law recognizes a right of employers like Sysco Oklahoma

to seek restitution of overpayment to multiemployer plans to prevent the unjust enrichment

of a fund with contributions that were not required to be made. See BAC Local Union 15

Welfare Fund v. McGill Restoration, Inc., 2016 WL 6905721, *4 (D. Kan. 2016)(following

majority of other circuits in allowing a claim under federal common law for restitution,

limited by the terms of ERISA §403(c), in the absence of Tenth Circuit authority).

       22.     The facts recited above establish that Sysco Oklahoma operated under a

good-faith mistake of fact in its payment of contributions to the Fund following the

decertification of the union on January 19, 2020. Its mistake of fact in making these

contributions was engendered by the Fund’s assertion that it was entitled to these

contributions despite Sysco Oklahoma’s notice of decertification and its strong implication

that it would initiate a contribution collection action if the contributions were not made.

Sysco paid the contributions in reliance on the Fund’s threatened collection action.


                                                 6
                Case 5:21-cv-00116-R Document 1 Filed 02/17/21 Page 7 of 9




          23.     Despite timely demand by Sysco Oklahoma, the Fund has refused to refund

Sysco Oklahoma’s contributions.

          24.     The Fund has been unjustly enriched by retention of the Over-Contribution

and should be required to disgorge such gains. By virtue of the Over-Contribution, Sysco

Oklahoma has directly conferred a benefit on the Fund, of which it has knowledge and has

voluntarily accepted and retained, and it would be inequitable for the Fund to retain the

benefit without refunding the Over-Contribution to Sysco Oklahoma. Moreover, in light

of the fact that the law in this Circuit has not explicitly recognized an implied cause of

action under ERISA §403(c) for refund of contributions due to mistake, Sysco Oklahoma

is without an adequate remedy at law.

          25.     The Fund has not asserted any valid reason, based on applicable documents,

or otherwise, to retain these overpayments. No Plan or Trust terms prevent repayment to

Sysco Oklahoma of the overpayment of contributions made as a result of mistakes of fact

or law.

          26.     By accepting, and not returning, contributions made in excess of the amounts

required under Sysco Oklahoma’s participation agreement with the Michigan Teamsters,

the Fund is not operating consistent with the terms of the governing plan documents, which

represent operational defects that can lead to disqualification of the plans. Moreover, the

failure to return those amounts can also be a breach of fiduciary duty under ERISA §

404(a)(1)(D) (i.e., the duty of prudence, which requires that the Board of Trustees

discharge its duties “in accordance with the documents and instruments governing the

plan…”).


                                                7
                Case 5:21-cv-00116-R Document 1 Filed 02/17/21 Page 8 of 9




        27.       The principles of equity favor restitution to Sysco Oklahoma of contributions

improperly paid to the Funds based on the mistakes of fact referenced herein because the

stability of the Fund will not be undermined if they are directed to reimburse Sysco

Oklahoma. Further, equity does not favor allowing the Funds to withhold a payment it

should not have received, when the Participation Agreement no longer applied, so as to

deprive Sysco Oklahoma of significant funds. Finally, Sysco Oklahoma is unaware of any

pending claims for benefits made by its employees to the Fund.

        28.       There is no administrative remedy requirement for Sysco Oklahoma to

exhaust before seeking a refund of overpaid contributions. Even if there were such a

requirement, which there is not, Sysco Oklahoma has exhausted all efforts to recover the

Over-Contribution prior to filing suit, or exhaustion would be futile as the Fund has

repeatedly refused to refund the Over-Contribution.

        29.       Accordingly, Sysco Oklahoma is entitled to a refund of benefit plan

contributions made to the Funds on account of mistake of fact, in the amount of

$304,510.78.

        WHEREFORE, Plaintiff Sysco Oklahoma respectfully requests the following

relief, that:

        A.        Sysco Oklahoma have restored to it any and all contributions deemed to have

been made under a mistake of fact, in an amount not less than $304,510.78;

        B.        Sysco Oklahoma be awarded its recoverable costs and reasonable attorneys’

fees in conjunction with bringing this action;




                                                8
           Case 5:21-cv-00116-R Document 1 Filed 02/17/21 Page 9 of 9




      C.     Sysco Oklahoma be awarded prejudgment interest on the Over-Contribution;

and

      D.     For such other, further relief as this Court deems just and equitable.

                                           Respectfully submitted,

                                           /s/ Andre’ B. Caldwell
                                           Andre’ B. Caldwell, OBA #22092
                                           andre.caldwell@ogletree.com
                                           OGLETREE, DEAKINS, NASH, SMOAK &
                                           STEWART, P.C.
                                           The Heritage Building
                                           621 North Robinson Avenue, Suite 400
                                           Oklahoma City, OK 73102
                                           Telephone: (405) 546-3772
                                           Facsimile: (405) 546-3775



                                           /s/ Russell S. Buhite
                                           Russell S. Buhite, WSBA #41257
                                           (pro hac vice application pending)
                                           Russell.Buhite@ogletree.com
                                           OGLETREE, DEAKINS, NASH, SMOAK &
                                           STEWART, P.C.
                                           1201 Third Avenue, Suite 5150
                                           Seattle, WA 98101
                                           Telephone: (206) 693-7052
                                           Facsimile: (206) 693-7058

                                           Attorneys for Plaintiff Sysco Oklahoma, LLC


                                                                                      45949525.2




                                            9
